 BERZ AMBULANCE AND OXYGEN SERVICEBerz Ambulance and Oxygen Service, Inc.; JamesMedicar, Inc. and Local 25, Service EmployeesInternational Union, AFL-CIO-CLC. Case 13-CA-20038September 30, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND PENELI.OUpon a charge filed on June 17, 1980, by Local25, Service Employees International Union, AFL-CIO-CLC, herein called the Union, and dulyserved on Berz Ambulance and Oxygen Service,Inc.; James Medicar, Inc., herein called Respond-ent, the General Counsel of the National LaborRelations Board, by the Regional Director forRegion 13, issued a complaint on June 25, 1980,against Respondent, alleging that Respondent hadengaged in and was engaging in unfair labor prac-tices affecting commerce within the meaning ofSection 8(a)(5) and (1) and Section 2(6) and (7) ofthe National Labor Relations Act, as amended.Copies of the charge and complaint and notice ofhearing before an administrative law judge wereduly served on the parties to this proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on June 5, 1980,following a Board election in Case 13-RC-15322,the Union was duly certified as the exclusive col-lective-bargaining representative of Respondent'semployees in the unit found appropriate;'and that,commencing on or about June 13, 1980, and at alltimes thereafter, Respondent has refused, and con-tinues to date to refuse, to bargain collectively withthe Union as the exclusive bargaining representa-tive, although the Union has requested and is re-questing it to do so, and Respondent has refused toprovide the Union with information concerningnames, job classifications, wages, and hours ofwork for all employees in the bargaining unit. OnJune 30, 1980, Respondent filed its answer to thecomplaint admitting in part, and denying in part,the allegations in the complaint.On July 21, 1980, counsel for the General Coun-sel filed directly with the Board a Motion for Sum-mary Judgment. Subsequently, on July 24, 1980,the Board issued an order transferring the proceed-ing to the Board and a Notice To Show CauseOfficial notice is taken of the record in the representation proceed-ing, Case 13-RC-15332, as the term "record" is defined in Sees 102 68and 102 69(g) of the Board's Rules and Regulations, Series 8, as amendedSee L7'V Electrosystrems. Inc., 166 NLRB 938 (1967). enfd 388 F2d 683(4th Cir. 1968); Golden Age Beverage Co.. 167 NLRB 151 (1967). enfd 415F.2d 26 (5th Cir. 1969) Interrmpe C 'v Penello. 269 F.Supp 573(DCVa 1967): Follel Corp, 164 NLRB 378 (1967), enfd 397 F2d 91(7th Cir 1968) Sec 9(d) of the NLRA, as amended252 NLRB No. 87why the General Counsel's Motion for SummaryJudgment should not be granted. Respondentthereafter filed a response to Notice To ShowCause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint and its Memoran-dum in Opposition to General Counsel's Motionfor Summary Judgment, Respondent denies thatthe Union is the exclusive representative in an ap-propriate unit; that the information requested isnecessary for the Union's performance of its func-tion as exclusive representative; and that its refusalto bargain and to furnish information is to test andobtain court review of the Board's certification.Respondent contends that the challenged ballots ofWilliam Karras and Timothy Gibbons, sons of thecorporation's two stockholders, raise numerous fac-tual issues and inferences regarding their communi-ty of interests which cannot be resolved withoutaffording Respondent an opportunity for a hearingand cannot be resolved by a Motion for SummaryJudgment; and that the Motion for Summary Judg-ment should be denied and that a notice of hearingbe issued. The General Counsel contends that allmaterial issues have been previously determinedand that there are no litigable issues of fact requir-ing a hearing. We agree with the General Counsel.Our review of the record herein, including thatin the representation proceeding Case, 13-RC-15322, establishes that, pursuant to a Stipulation forCertification Upon Consent Election, an electionwas conducted on December 28, 1979, which theUnion won.2Both the Union and Respondent filedtimely objections to conduct affecting the results ofthe election. The Regional Director overruled boththe Union and Respondent's objections in their en-tirety. The ballot of Marc Merel was challenged byRespondent on the grounds that he was no longeran employee at the time of the election. The ballotof Mary Pena was challenged by the Board agentbecause her name was not on the list of eligiblevoters. The ballots of Timothy Gibbons, WilliamKarras, and Jerry Smalec were challenged by theUnion as they allegedly were relatives of an owner.The ballots of Madelyn Herbert and Isabella Mag-liano were challenged by the Union because they: The amended tally was 310 for, and 27 against. the Unon: there "ere7 challenged ballots, a sufficient number to affect the results635 DECISIONS OF NATIONAL LABOR RELATIONS BOARDallegedly were hired after the eligibility date. Afterinvestigation, the Regional Director, on March 7,1980, issued his Report on Challenges and Objec-tions in which he overruled Respondent's objec-tions and the Union's objections in their entirety,and sustained the challenges to the ballots cast byMarc Merel, Mary Pena, Timothy Gibbons, Wil-liam Karras, Madelyn Herbert, and Isabella Mag-liano, and overruled the challenge to the ballot castby Jerry Smalec. Inasmuch as the Regional Direc-tor sustained the challenges except to the ballotcast by Jerry Smalec, he found that such challengewas no longer determinative and, accordingly, herecommended that all objections be overruled andthe Union certified. Respondent filed timely excep-tions to the report. On June 5, 1980, the Boardissued a Decision and Certification of Representa-tive in which it certified the Union after adoptingthe Regional Director's findings and recommenda-tions that all objections be overruled and sustainingthe challenges to six of the seven challenged ballotsin the election. The Board thereby found in effectthat the objections of the Union and of the Re-spondent, and the challenged ballots, did not war-rant overturning the election, and also that theydid not raise substantial or material issues warrant-ing a hearing.It is well settled that in the absence of newly dis-covered or previously unavailable evidence or spe-cial circumstances a respondent in a proceeding al-leging a violation of Section 8(a)(5) is not entitledto relitigate issues which were or could have beenlitigated in a prior representation proceeding.3All issues raised by Respondent in this proceed-ing were or could have been litigated in the priorrepresentation proceeding, and Respondent doesnot offer to adduce at a hearing any newly discov-ered or previously unavailable evidence, nor doesit allege that any special circumstances exist hereinwhich would require the Board to reexamine thedecision made in the representation proceeding. Wetherefore find that Respondent has not raised anyissue which is properly litigable in this unfair laborpractice proceeding. Accordingly, we grant theMotion for Summary Judgment.On the basis of the entire record, the Boardmakes the following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTRespondent, Berz Ambulance and Oxygen Serv-ices, Inc.; and James Medicar, Inc., a State of Illi-nois corporation, is engaged in the business of am-3 See Pittsburgh Plate Glass Co. v NL.R.B., 313 U.S. 146. 162 (1941)Rules and Regulations of the Board, Secs. 102.67(f) and 102.69{c)bulance and medicar services with its principalplace of business in Chicago. The two companieshave been affiliated business enterprises withcommon officers, ownership, directors, manage-ment, and supervision; have formulated and admin-istered a common labor policy affecting employeesof said operations; have shared common premisesand facilities; have interchanged personnel witheach other; and have held themselves out to thepublic as a single integrated business enterprise. Asstipulated by the parties we find that Berz Ambu-lance and Oxygen Services, Inc., and James Medi-car, Inc., constitute a single employer within themeaning of the Act. In the course and conduct ofits business operations at the Chicago, Illinois, fa-cility, Respondent received gross revenues inexcess of $500,000 and purchased and received ma-terials valued in excess of $50,000 which materialswere shipped directly from points outside the Stateof Illinois.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times materialherein, an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act, andthat it will effectuate the policies of the Act toassert jurisdiction herein.11. THE LABOR ORGANIZATION INVOLVEDLocal 25, Service Employees InternationalUnion, AFL-CIO-CLC, is a labor organizationwithin the meaning of Section 2(5) of the Act.111. THE UNFAIR LABOR PRACTICESA. The Representation Proceeding1. The unitThe following employees of Respondent consti-tute a unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:All ambulance and medi-car drivers and atten-dants, dispatchers, maintenance employees andmechanics of the Employer now located at1633 North Cicero, Chicago, Illinois, but ex-cluding all office clericals, professional em-ployees, guards and supervisors as defined inthe Act.2. The certificationOn December 28, 1979, a majority of the em-ployees of Respondent in said unit, in a secret-ballot election conducted under the supervision ofthe Regional Director for Region 13, designatedthe Union as their representative for the purpose ofcollective bargaining with Respondent.636 BERZ AMBULANCE AND OXYGEN SERVICEThe Union was certified as the collective-bar-gaining representative of the employees in said uniton June 5, 1980, and the Union continues to besuch exclusive representative within the meaning ofSection 9(a) of the Act.B. The Request To Bargain and Respondent'RefusalCommencing on or about June 13, 1980, and atall times thereafter, the Union has requested Re-spondent to bargain collectively with it as the ex-clusive collective-bargaining representative of allthe employees in the above-described unit. Com-mencing on or about June 13, 1980, and continuingat all times thereafter to date, Respondent has re-fused, and continues to refuse, to recognize andbargain with the Union as the exclusive representa-tive for collective bargaining of all employees insaid unit. Commencing on or about June 13, 1980,Respondent has failed and refused to provide theUnion with the information it requested concerningnames, job classifications, wages, and hours ofwork for all employees in the bargaining unit.Accordingly, we find that Respondent has, sinceJune 13, 1980, and at all times thereafter, refused tobargain collectively with the Union as the exclu-sive representative of the employees in the appro-priate unit, and to provide the Union with the in-formation it requested, and that, by such refusal,Respondent has engaged in and is engaging inunfair labor practices within the meaning of Sec-tion 8(a)(5) and (1) of the Act.4IV. 'HIE EFFECT OF THE UNFAIR I.ABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its oper-ations described in section I, above, have a close,intimate, and substantial relationship to trade, traf-fic, and commerce among the several States andtend to lead to labor disputes burdening and ob-structing commerce and the free flow of com-merce.I Member Penello did not participate in the Board's Decision and Cer-tification issued on June 5, 1980. in which the Board adopted the Region-al Director's findings and recommendations The Regional Director over-ruled Employer's Objection I. that. on the day of the election, an em-ployee distributed copies of campaign literature in Which the employeesexpressed the belief that the Employer had hired an "anti-union manage-ment consultant firm" which the Employer contended was untrue andconstituted a misrepresentation The Regional Director cited HollvwoodCeramics Company. Incr. 140 NLRB 221 (1962) In overruling the Em-ployer's Objection I, Member Penello would have done so for the rea-sons set forth in Shopping Kart Ioxd Markt, 228 NLRB 1311 (1977). Seehis dissenting opinion in Gcnral Knit of California, 239 NLRB 619(1978).V. THE REMEDYHaving found that Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Unionas the exclusive representative of all employees inthe appropriate unit, and, if an understanding isreached, embody such understanding in a signedagreement.5We shall also order Respondent tocease and desist from refusing to provide the Unionwith the information it requested concerningnames, job classifications, wages, and hours ofwork for all employees in the bargaining unit and,upon request, provide the Union with said informa-tion.In order to insure that the employees in the ap-propriate unit will be accorded the services of theirselected bargaining agent for the period providedby law, we shall construe the initial period of certi-fication as beginning on the date Respondent com-mences to bargain in good faith with the Union asthe recognized bargaining representative in the ap-propriate unit. See Mar-Jac Poultry Company, Inc.,136 NLRB 785 (1962); Commerce Company d/b/aLamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (5th Cir. 1964), cert. denied 379 U.S. 817;Burnett Construction Company, 149 NLRB 1419,1421 (1964), enfd. 350 F.2d 57 (10th Cir. 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCILUSIONS OF LAW1. Berz Ambulance and Oxygen Service, Inc.;James Medicar, Inc., is an employer engaged incommerce within the meaning of Section 2(6) and(7) of the Act.2. Local 25, Service Employees InternationalUnion, AFL-CIO-CLC, is a labor organizationwithin the meaning of Section 2(5) of the Act.3. All ambulance and medi-car drivers and atten-dants, dispatchers, maintenance employees and me-chanics of the Employer now located at 1633North Cicero, Chicago, Illinois, but excluding alloffice clericals, professional employees, guards and5 The Union filed a motion for additional relief dated August 19, 1980,on grounds that the Board should enter an order requiring, in addition tothe traditional cease-and-desist relief, that Respondent be required to takecertain affirmative action in light of the flagrant violation and frivolousnature of the grounds upon which Respondent bases its "technical" refus-al to bargain. Respondent filed a memorandum in Opposition to ChargingParty's Motion for Additional Relief on August 29, 1980. We deny theUnion's motion for extraordinary relief on the ground that, while we findherein that Respondent has not raised nay issue which is properly litiga-ble in this unfair labor practice proceeding, we also find no basis forholding its pleadings in opposition to the Motion for Summary Judgmentfrivolous637 DECISIONS OF NATIONAL LABOR RELATIONS BOARDsupervisors as defined in the Act constitute a unitappropriate for the purpose of collective bargainingwithin the meaning of Section 9(b) of the Act.4. Since June 5, 1980, the above-named labor or-ganization has been and now is the certified and ex-clusive representative of all employees in the afore-said appropriate unit for the purpose of collectivebargaining within the meaning of Section 9(a) ofthe Act.5. By refusing on or about June 13, 1980, and atall times thereafter, to bargain collectively with theabove-named labor organization as the exclusivebargaining representative of all the employees ofRespondent in the appropriate unit, Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) of theAct.6. By refusing on or about June 13, 1980, and atall times thereafter to provide the Union with in-formation it requested concerning names, job classi-fications, wages, and hours of work for all employ-ees in the bargaining unit, Respondent has engagedin and is engaging in unfair labor practices withinthe meaning of Section 8(a)(5) of the Act.7. By the aforesaid refusal to bargain, Respond-ent has interefered with restrained, and coerced,and is interfering with, restraining, and coercing,employees in the exercise of the rights guaranteedthem in Section 7 of the Act, and thereby has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act.8. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Berz Ambulance and Oxygen Service, Inc.; JamesMedicar, Inc., Chicago, Illinois, its officers, agents,successors, and assigns, shall:1. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with Local 25, ServiceEmployees International Union, AFL-CIO-CLC,as the exclusive bargaining representative of its em-ployees in the following appropriate unit:All ambulance and medi-car drivers and atten-dants, dispatchers, maintenance employees andmechanics of the Employer now located at1633 North Cicero, Chicago, Illinois, but ex-cluding all office clericals, professional em-ployees, guards and supervisors as defined inthe Act.(b) Refusing to provide the Union with informa-tion it has requested concerning names, job classifi-cations, wages, and hours of work for all employ-ees in the bargaining unit.(c) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them in Section 7 ofthe Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representativeof all employees in the aforesaid appropriate unitwith respect to rates of pay, wages, hours, andother terms and conditions of employment, and, ifan understanding is reached, embody such under-standing in a signed agreement.(b) Upon request, provide the Union with infor-mation concerning names, job classifications,wages, and hours of work for all employees in thebargaining unit.(c) Post at its Chicago, Illinois, facility copies ofthe attached notice marked "Appendix."6Copiesof said notice, on forms provided by the RegionalDirector for Region 13, after being duly signed byRespondent's representative, shall be posted by Re-spondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter,in conspicuous places, including all places wherenotices to employees are customarily posted. Rea-sonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, orcovered by any other material.(d) Notify the Regional Director for Region 13,in writing, within 20 days from the date of thisOrder, what steps have been taken to comply here-with.6 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board"APPENDIXNOTICE TO EMPI.OYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, andother terms and conditions of employmentwith Local 25, Service Employees Internation-al Union, AFL-CIO-CLC, as the exclusive638 BERZ AMBULANCE AND OXYGEN SERVICErepresentative of the employees in the bargain-ing unit described below,.Wti WIl. NOT refuse to provide the Unionwith information it requests concerning names,job classifications, wages, and hours of workfor all employees in the bargaining unit.WE Wl I NOV in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem by Section 7 of the Act.WE WI.l., upon request, provide the Unionwith information concerning names, job classi-fications, wages, and hours of work for all em-ployees in the bargaining unit.WI wi.y, upon request, bargain with theabove-named Union, as the exclusive repre-sentative of all employees in the bargainingunit described below. with respect to rates ofpay, wages, hours, and other terms and condi-tions of employment, and, if an understandingis reached, embody such understanding in asigned agreement. The bargaining unit is:All ambulance and medi-car drivers and at-tendants, dispatchers, maintenance employ-ees and mechanics of the Employer now lo-cated at 1633 North Cicero, Chicago, Illi-nois, but excluding all office clericals, pro-fessional employees, guards and supervisorsas defined in the Act.BERZ AMBULANCE AND OXYGENSERVICE, INC.; JAMES MEDICAR, INC.639